Case 20-20531 Doc 20 Filed 04/27/20 Entered 04/27/20 11:22:22

UR Meciiee Remo Hemi s Re: (1oo

Debtorname Mystic Transportation, LTD

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT

 

Case number (if known) 20-20531

 

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 

Page 1 of 1

(] Check if this is an
amended filing

 

 

 

 

 

 

12/15
Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/8)
1a. Real property:
Copy line 88 from Schedule A/Booee. ccc cesccesssssssssscssssssecossessesaresssscsrecesesesacasessvessevssretarststissiusssetatnssecesetssetsseseesessen $ 0.00
1b. Total personal property:
Copy line 91A from SCHEdUIC A/Bii.ccccccccsscessssssscsssesssssscssesesssssessasiecssssessasvessastistsitibisetibettitessetieessiteetseeceeeeceeee $ 422,822.57
1c. Total of all property:
Copy line 92 from Schedule A/B ooo. ccccccccceeccccecssssscssescisssssusssessassurtansisessssussausstessestitasesassasessesaseatessececsseceesseeeees $ 422,822.57
Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedul@ Doooceccccccccscsccccscscessseseees $ 285,237.59
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F.o..c..ccccccccccccccccssecestsessesuecseveusvstatesesssesetevevseeses $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/Foocccccccccccsccscecsseecscccscssesessvesseseoes +$ 20,162.65
4. Total Liabilities oo cece eens cenenenenenecenscesnscesssavevasesavesssevessevenscevanevevenesvssssavans veveuesavsuessveneasvanevessassareneveces
Lines 2 + 3a + 3b $ 305,400.24
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
